Citation Nr: 0909797	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-23 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.

2.  Entitlement to an initial compensable evaluation for 
hypertension.

3.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

4.  Entitlement to an initial compensable evaluation for 
peripheral vascular disease, left lower extremity.

5.  Whether the evaluation of the Veteran's service-connected 
peripheral vascular disease, right lower extremity, was 
properly reduced from 20 percent disabling to noncompensable, 
effective October 1, 2007.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1971, including combat service in the Republic of Vietnam.  
His decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) regional office (RO) 
that in pertinent part granted service connection for 
diabetes mellitus, type II, and peripheral vascular disease 
of the right lower extremity, each evaluated as 20 percent 
disabling; granted service connection for hypertension, 
erectile dysfunction, and peripheral vascular disease of the 
left lower extremity, each evaluated as noncompensable; and 
denied entitlement to service connection for PTSD.  The 
Veteran filed a timely appeal of these decisions to the 
Board.

In July 2007, the RO decreased the evaluation of the 
Veteran's peripheral vascular disease of the right lower 
extremity to noncompensable effective October 1, 2007. 

In September 2008, the Veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Acting Veterans Law Judge at the RO.  After the hearing, 
additional evidence was associated with the Veteran's claims 
file, accompanied by a waiver of RO consideration.  This 
evidence will be considered in evaluating the Veteran's 
claims.  

Because the Veteran's increased rating claims involve the 
propriety of the initial evaluations assigned, the Board has 
characterized these claims as indicated on the title page.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
regard the Board notes that because the assigned evaluation 
does not represent the maximum rating available for this 
disability, the Veteran's claim challenging the initial 
evaluation remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet, but does not require insulin, restricted diet, and 
regulation of activity, nor is the condition manifested by 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.

2.  The Veteran's hypertension is not productive of diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more; or a history of diastolic pressure 
predominantly 100 or more that requires continuous medication 
for control.

3.  The Veteran has near complete erectile dysfunction.

4.  The Veteran's peripheral vascular disease of the left 
lower extremity is not productive of claudication on walking 
more than 100 yards, and diminished peripheral pulses or 
ankle/brachial index of 0.9 or less.

5.  By a January 2007 rating decision, the RO informed the 
Veteran that medical evidence reflected improvement in his 
peripheral vascular disease of the right lower extremity and 
that the RO proposed to reduce the prior evaluation from 20 
percent to noncompensable.

6.  The Veteran's peripheral vascular disease of the right 
lower extremity is not productive of claudication on walking 
more than 100 yards, and diminished peripheral pulses or 
ankle/brachial index of 0.9 or less. 

7.  By a rating decision dated in July 2007, the RO reduced 
the rating for the Veteran's peripheral vascular disease of 
the right lower extremity to noncompensable, effective 
October 1, 2007.

8.  The Veteran reports that his combat experiences in 
Vietnam have resulted in the development of PTSD; his records 
show that he was awarded a Combat Action Ribbon, which 
confirms participation in combat.

9.  A December 2007 VA examiner diagnosed PTSD, and opined 
that the precipitating factor was combat trauma.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for diabetes mellitus type II, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.119, Diagnostic Code 7913 (2008).

2.  The criteria for the assignment of an initial compensable 
evaluation for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.104; Diagnostic Code 7101 (2008).

3.  The criteria for an initial 20 percent evaluation for 
erectile dysfunction have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.21, 4.31, 
4.115b, Diagnostic Code 7599-7522 (2008).

4.  The criteria for the assignment of an initial compensable 
disability rating for the service-connected peripheral 
vascular disease of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104; Diagnostic Code 
7114 (2008).

5.  The reduction of the disability evaluation for peripheral 
vascular disease to noncompensable, effective October 1, 
2007, was proper, and restoration of a 20 percent evaluation 
is not warranted. 38 U.S.C.A. §§ 1155, 1159, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.105(e), 3.951, 4.104; Diagnostic 
Code 7114 (2008).

6.  PTSD was incurred due to active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

Here, the Board notes that in letters dated in February 2004, 
August 2006, and June 2008, the RO provided the Veteran with 
the required notice under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b) , including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was notified regarding what the 
evidence must show with respect to his claims, and also 
provided adequate notice of the evidence, which was not of 
record, that was necessary to substantiate the claims.  The 
Veteran was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
Veteran's behalf, and the Veteran was generally invited to 
send information or evidence to VA that may support the 
claims.  

In this regard, the Board observes that in Dingess v. 
Nicholson, the Court held that upon receipt of an application 
for service connection, VA is required to notify a claimant 
of what information and evidence will substantiate the 
elements of the claim for service connection, including that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, 
however, the Court also declared, that "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled." Id. at 491.  As such, 
no further VCAA notice is required with respect to the 
Veteran's claim for initial higher disability ratings for his 
service-connected disabilities; and under the circumstances, 
the Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service medical 
records, post-service treatment records, VA examination 
reports, the Veteran's testimony before the Board, and 
statements submitted by the Veteran and his representative in 
support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claims.   Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran and further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.	Increased evaluations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where an increase in 
the level of a service-connected disability is at issue, as 
it is in the Veteran's case, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, where the question for consideration is 
the propriety of the initial evaluation assigned after the 
grant of service connection, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of 
"staged ratings" is required.  See Fenderson  v. Brown, 12 
Vet. App. at 126.  In this regard, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where a Veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Ratings Schedule, the diagnosed condition will be evaluated 
by analogy to closely-related diseases or injuries in which 
not only the functions affected, but the anatomical 
localizations and symptomatology, are closely analogous.  38 
C.F.R. § 4.20.  

A.	Diabetes mellitus type II

In this case, the Veteran's diabetes mellitus is evaluated 
under Diagnostic Code 7913 as 20 percent disabling.  

Under Diagnostic Code 7913, a 10 percent evaluation is 
warranted where the Veteran's condition is manageable by 
restricted diet only.  A 20 percent evaluation is warranted 
where the condition requires insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet.  A 40 percent 
evaluation requires insulin, a restricted diet, and 
regulation of activities.  A 60 percent under this code 
requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A maximum rating of 100 percent is warranted when 
the disability requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

A note following the rating criteria indicates that 
compensable complications from diabetes mellitus are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

The medical evidence in this case consists of the Veteran's 
service medical records, post-service treatment records, and 
VA examinations in connection with the claim.  

The first of the VA examinations is dated in July 2004.  The 
examiner indicated that the Veteran's claims file had been 
reviewed in connection with the examination.  The Veteran was 
noted to have been diagnosed with diabetes mellitus in 1994, 
and was indicated to be taking Actos and Glucovance, as well 
as Lantus insulin 26-units at bedtime.  The Veteran was 
diagnosed with diabetes mellitus type II, insulin dependent, 
uncontrolled.  The examiner did not indicate that the 
Veteran's condition required regulation of activity.

The Veteran was again examined for his diabetes mellitus in 
October 2006.  The examiner indicated that the Veteran's 
claims file had been reviewed in connection with the 
examination.  This examiner indicated that the Veteran's 
diabetes mellitus dated from 1991, and indicated that the 
Veteran had never been hospitalized for ketoacidosis or 
hypoglycemia.  The Veteran reported approximately two 
hypoglycemic episodes per month, but no episodes of 
ketoacidosis.  He was noted to follow a diabetic diet and was 
indicated to be taking insulin for his condition.  The 
Veteran was noted to see his diabetic care provider every 
three months.  The Veteran was diagnosed with diabetes 
mellitus type II, treated with insulin and oral medication.

The Veteran's private physician, in a report dated in March 
2007 indicated that the Veteran has had diabetes mellitus 
type II since 1996 and that he was being treated with oral 
hypoglycemic agents and insulin.  The Veteran's VA medical 
records also indicate that his diabetes mellitus is being 
treated with oral medical and insulin.  There is, however, no 
indication in the Veteran's claims file that the Veteran's 
condition requires restriction of activities.

In light of the foregoing, the Board concludes that an 
evaluation in excess of 20 percent is not warranted.  The 
medical evidence shows that the Veteran's diabetes mellitus 
requires insulin and a restricted diet, but no regulation of 
activities.  In this regard, the July 2004 VA psychiatric 
examination notes that the Veteran plays golf weekly and 
works out at home.  The VA physical examination conducted at 
this time noted general weakness due to diabetes.  However, 
there were not complaints of fatigue or functional loss.  
General lethargy was reported but no weakness.  His reduced 
walking was due to the numbness produced by his service 
connected peripheral neuropathy.  There is also no evidence 
that the Veteran's condition is productive of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Therefore, an evaluation in excess of 
20 percent under Diagnostic Code 7913 for the Veteran's 
diabetes mellitus is not warranted.

In this regard, the Board notes that, as indicated above, 
compensable complications from diabetes mellitus are 
evaluated separately.  In this case, the Veteran has been 
service-connected for hypertension, erectile dysfunction, 
special monthly compensation for loss of use of a creative 
organ, peripheral neuropathy of the bilateral lower 
extremities, and peripheral vascular disease of the bilateral 
lower extremities, each as secondary to the Veteran's 
service-connected diabetes mellitus, type II.  Because these 
associated conditions are separately compensable, they have 
not been considered part of the diabetic process for purposes 
of the Board's analysis under Diagnostic Code 7913.

B.  Entitlement to an initial compensable evaluation for 
hypertension

The Veteran's hypertension is currently evaluated as 
noncompensable under Diagnostic Code 7101.  

This code provides for a 10 percent evaluation for diastolic 
pressure predominantly 100 or more, or systolic pressure of 
160 or more, or as a minimum evaluation for an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  A 20 
percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or when systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  

Based on the evidence of record, a higher initial evaluation 
for the Veteran's hypertension is not warranted.  

Here, the Board notes that the Veteran has been examined by 
VA in connection with his hypertension in July 2004 and 
October 2006.  The July 2004 examiner indicated that the 
Veteran's claims file had been reviewed in connection with 
the examination.  Upon examination, the Veteran was noted to 
have blood pressure readings of 130/90, 132/88, and 132/92.  
He was diagnosed with hypertension secondary to diabetes 
mellitus type II.  The examiner did not indicate whether the 
Veteran was prescribed medication for this condition.  

The Veteran was again examined by VA in October 2006.  The 
examiner indicated that the Veteran's claims file had been 
reviewed in connection with the examination. This examiner 
noted the Veteran's hypertension, and indicated that the 
Veteran had been prescribed medication for his hypertension.  
The Veteran's blood pressure readings were noted to be 
132/80, 140/80, and 150/80.  He was diagnosed with 
hypertension, not due to diabetes mellitus.  The examiner 
noted that the Veteran was not experiencing any symptoms due 
to his hypertension. 

The Veteran's VA medical records indicate blood pressure 
readings of 160/83, 143/87 and140/90 in June 2008, 131/85 in 
November 2007, 150/86, 154/90 and 132/72 in May 2007, 118/68 
in February 2007, 128/70 in August 2006, 134/80 and 144/83 in 
February 2006, 154/80, 140/90, and 135/85 in November 2005, 
108/58 in September 2005, 135/67 in March 2005, 135/81 in 
December 2004, and 149/79 in July 2004. 

Based on the foregoing, a higher evaluation is not warranted 
for the Veteran's hypertension.  In order to warrant a higher 
evaluation for his service-connected hypertension, the 
Veteran's condition must be productive of diastolic pressure 
of predominantly 100 or more, or systolic pressure of 160 or 
more, or the Veteran must have a history of diastolic 
pressure predominantly 100 or more and require continuous 
medication for control.  In this case, while the Veteran has 
been indicated to take medication for this condition, his 
blood pressure readings have not shown a history of diastolic 
pressure predominantly 100 or more.  The Veteran's medical 
records clearly indicate consistent readings of diastolic 
pressure of less than 100.  

In addition, under the rating criteria for hypertension, 
systolic pressure readings predominantly in excess of 160 
warrant an increased rating.  However, while the Veteran's 
systolic pressure reached 160 in one reading, all of the 
other many blood pressure readings found in the Veteran's 
claims file show systolic blood pressure readings 
consistently under 160.  Therefore, an increased evaluation 
is not warranted on this basis either. 

C.  Erectile dysfunction

The Veteran next contends that his service-connected erectile 
dysfunction should receive a higher evaluation.  The 
Veteran's disability is currently evaluated as noncompensable 
under Diagnostic Code 7522.

The rating code does not have an entry solely for erectile 
dysfunction.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

In this regard, the Board notes that Diagnostic Code 7522 
provides that deformity of the penis with loss of erectile 
power is rated 20 percent disabling, and the adjudicator is 
to review for entitlement to special monthly compensation 
under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  In every 
instance where the schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31. 

The medical evidence in this case consists primarily of a VA 
fee basis examinations dated in July 2004 and October 2006.  
In the July 2004 examination report, the Veteran was noted to 
have erectile dysfunction for the past three years.  He was 
diagnosed with erectile dysfunction secondary to diabetes 
mellitus type II.

The October 2006 examiner likewise diagnosed erectile 
dysfunction, but indicated that it had been for approximately 
the past two years.  The Veteran was indicated to have tried 
medication for this condition without much success.  The 
Veteran reported urinary frequency.  No dysuria or 
incontinence was found.  

The Board finds that entitlement to a 20 percent evaluation 
is warranted for the veteran's erectile dysfunction.  The 
Board notes that the rating code under which the veteran is 
evaluated has only two requirements for a 20 percent 
evaluation.  The first requirement is a deformity of the 
penis, and the second is erectile dysfunction. The evidence 
clearly shows that the veteran had erectile dysfunction.  The 
use of medication to correct erectile dysfunction apparently 
provides very little relief.

There is no evidence that the veteran has deformity of the 
penis.  However, it must be remembered that the veteran's 
disability is evaluated by analogy under this rating code. In 
evaluating disabilities by analogy, the Board is required to 
exercise caution in rating by analogy, to ensure that it is 
not acting in an arbitrary manner.  See Stankevich v. 
Nicholson, 19 Vet. App. 470, 472-3 (2006) (holding that 
Board's manner of applying DC 5003 in this case--by requiring 
a diagnosis of arthritis in order to grant a 10 percent 
disability rating where a diagnosis could not be had--was 
arbitrary and capricious because the analogy was, at best, 
illusory).

Moreover, the veteran does not have to display every symptom 
listed under a rating code in order to receive an increased 
evaluation.  If his symptoms more nearly resemble that of the 
next highest evaluation, then an increased rating is 
warranted. 38 C.F.R. § 4.21.  As the veteran clearly has one 
of the two symptoms required for a compensable evaluation 
under 38 C.F.R. § 4.115b, Code 7522, and that symptom is the 
most relevant to function, a 20 percent evaluation is 
warranted even without evidence of deformity.

The Board has considered entitlement to an evaluation in 
excess of 20 percent for the veteran's erectile dysfunction, 
but 20 percent is the highest evaluation available under the 
rating code.  An evaluation under a different rating code has 
been considered, but there are no rating codes that are more 
appropriate for evaluation of the veteran's disability.  As 
the maximum scheduler evaluation is in effect, no additional 
discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1995).

D.  Peripheral vascular disease, left lower extremity

Finally, the Veteran contends that his service-connected 
peripheral vascular disease of the left lower extremity 
should be afforded a compensable evaluation.

In this case, the Veteran's left lower peripheral vascular 
disease is evaluated as noncompensable under Diagnostic Code 
7114.  Under this code, arteriosclerosis obliterans is 
evaluated as 20 percent disabling if the condition is 
productive of claudication on walking more than 100 yards, 
and diminished peripheral pulses or ankle/brachial index 
(ABI) of 0.9 or less.  A 40 percent evaluation is warranted 
where the condition is productive of claudication on walking 
between 25 and 100 yards on a level grade at 2 miles per 
hour, and trophic changes (thin skin, absence of hair, 
dystrophic nails) or ABI of 0.7 or less.  A 60 percent 
evaluation is warranted where the condition is productive of 
claudication on walking less than 25 yards on a level grade 
at 2 miles per hour, and there is either persistent coldness 
of the extremity or ABI of 0.5 or less.  Finally, a maximum 
100 percent evaluation is warranted where the condition is 
productive of ischemic limb pain at rest, and there are 
either deep ischemic ulcers or ABI of 0.4 or less.

The medical evidence in this case consists primarily of two 
VA examinations dated in July 2004 and October 2006, and 
peripheral arterial testing of the lower extremities dated in 
November 2006.  

The July 2004 VA examination diagnosed arteriosclerosis 
obliterans with vascular insufficiency of the legs 
bilaterally, left worse than right.  An ABI index on the 
right was noted to be 0.85 and 0.92 on the left.  The 
examiner indicated that this expressed mild ischemic change.  

The October 2006 examiner noted the Veteran's lower leg 
symptoms and complaints and opined that the Veteran's 
symptoms were due to peripheral neuropathy of the lower 
extremities and not the presence of peripheral vascular 
disease.  He did, however, indicate that he ordered a Doppler 
examination to check the Veteran's ABI's to rule out the 
presence of peripheral vascular disease.  

The Veteran then underwent peripheral arterial testing in 
November 2006.  These tests revealed no evidence of 
significant peripheral vascular occlusive disease at rest in 
the right leg, and no evidence of significant peripheral 
vascular occlusive disease at rest in the left leg.  The 
right ankle/brachial index was noted to be 1.05 and the left 
ankle/brachial index was found to be 1.12.

Based on the foregoing, a compensable evaluation for the 
Veteran's left lower peripheral vascular disease is not 
warranted.  In order to warrant a higher evaluation, the 
Veteran's condition must be productive of claudication on 
walking more than 100 yards, and diminished peripheral pulses 
or ankle/brachial index of 0.9 or less.  This has not been 
demonstrated in this case.  

E.	Extraschedular consideration.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the 
disabilities, so as to warrant referral to the RO for 
consideration of an assignment of higher evaluations on an 
extra-schedular basis.  

In this regard, the Board notes that there is no showing that 
the service-connected disabilities have resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), that there is no showing that 
the Veteran's disabilities have necessitated frequent periods 
of hospitalization, or that the disabilities have otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

III.  Whether the evaluation of the Veteran's service-
connected peripheral vascular disease of the right lower 
extremity was properly reduced from 20 percent disabling 
to noncompensable, effective October 2007.

In a January 2007 rating action, the RO proposed reducing the 
rating for the Veteran's peripheral vascular disease of the 
right lower extremity from 20 percent disabling to 
noncompensable based on the findings in November 2006 
peripheral arterial testing.  The Veteran was notified of the 
RO's intent to reduce his 20 percent rating in a letter dated 
February 7, 2007.  In the letter, the Veteran was afforded 
the opportunity for a hearing and was given 60 days in which 
to submit additional evidence to show why his compensation 
payments should be continued at their present level.  See 38 
C.F.R. § 3.105(e)(i).   

In July 2007, the RO reduced the evaluation of the Veteran's 
service-connected peripheral vascular disease of the right 
lower extremity from 20 percent to noncompensable effective 
October 1, 2007 and, by a letter dated July 5, 2007, informed 
the Veteran of this decision.

The RO thus complied with the procedures required under 38 
C.F.R. § 3.105 for reducing the Veteran's disability rating 
by notifying him of his rights, giving him an opportunity for 
a hearing and time to respond, and making the reduction 
effective no sooner than permitted. 38 C.F.R. § 3.105(e).

Next, the Board will address whether VA has met its burden of 
proving that the reduction was warranted.

The Veteran's 20 percent rating for peripheral vascular 
disease of the right lower extremity was made effective on 
January 20, 2004, and continued in effect until October 1, 
2007.  Since the evaluation had not been in effect for five 
years or more, compliance with the provisions of 38 C.F.R. § 
3.344(a) and (b) is not required.  38 C.F.R. § 3.344(c).  
These provisions also do not apply to disabilities that have 
not become stabilized and are likely to improve.  
Reexaminations reflecting improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c).

The Veteran's peripheral vascular disease of the right lower 
extremity is evaluated under Diagnostic Code 7114.  Under 
this code, arteriosclerosis obliterans is evaluated as 20 
percent disabling if the condition is productive of 
claudication on walking more than 100 yards, and diminished 
peripheral pulses or ABI of 0.9 or less.  A 40 percent 
evaluation is warranted where the condition is productive of 
claudication on walking between 25 and 100 yards on a level 
grade at 2 miles per hour, and trophic changes (thin skin, 
absence of hair, dystrophic nails) or ABI of 0.7 or less.  A 
60 percent evaluation is warranted where the condition is 
productive of claudication on walking less than 25 yards on a 
level grade at 2 miles per hour, and there is either 
persistent coldness of the extremity or ABI of 0.5 or less.  
Finally, a maximum 100 percent evaluation is warranted where 
the condition is productive of ischemic limb pain at rest, 
and there are either deep ischemic ulcers or ABI of 0.4 or 
less. 

The medical evidence in this case consists primarily of two 
VA examinations dated in July 2004 and October 2006, and 
peripheral arterial testing of the lower extremities dated in 
November 2006.  

The July 2004 VA examination diagnosed arteriosclerosis 
obliterans with vascular insufficiency of the legs 
bilaterally, left worse than right.  An ABI index on the 
right was noted to be 0.85 and 0.92 on the left.  The 
examiner indicated that this expressed mild ischemic change.  

The October 2006 examiner noted the Veteran's lower leg 
symptoms and complaints and opined that the Veteran's 
symptoms were due to peripheral neuropathy of the lower 
extremities and not the presence of peripheral vascular 
disease.  He did, however, indicate that he ordered a Doppler 
examination to check the Veteran's ABI's to rule out the 
presence of peripheral vascular disease.  

The Veteran then underwent peripheral arterial testing in 
November 2006.  These tests revealed no evidence of 
significant peripheral vascular occlusive disease at rest in 
the right leg, and no evidence of significant peripheral 
vascular occlusive disease at rest in the left leg.  The 
right ankle/brachial index was noted to be 1.05 and the left 
ankle/brachial index was found to be 1.12.

Based on the foregoing, the Board finds that a compensable 
evaluation for the Veteran's peripheral vascular disease of 
the right lower extremity is not warranted.  In order to 
warrant a higher evaluation, the Veteran's condition must be 
productive of claudication on walking more than 100 yards, 
and diminished peripheral pulses or ankle/brachial index of 
0.9 or less.  As of November 2006 and later, this has not 
been demonstrated in this case.  

For the foregoing reasons, the Board finds that the evidence 
supports the reduction of the rating for the Veteran's 
service-connected peripheral vascular disease of the right 
lower extremity from 20 percent to noncompensable, effective 
October 1, 2007.  As such, the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).

IV. Service Connection for PTSD

The Veteran contends that he has developed PTSD as a result 
of his combat experiences in Vietnam.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  
"Credible supporting evidence" does not mean that the 
Veteran must definitively establish his personal engagement 
in combat.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) 
(requiring corroboration of every detail, including the 
Veteran's personal participation, VA defined 
"corroboration" too narrowly).  Rather, the Veteran's 
presence with his unit at a time when his unit is attacked 
tends to show that that the Veteran experienced such attack 
personally, without specifically showing his personal 
participation.  Id.; see also Pentecost v. Principi, 16 Vet. 
App. 124 (2002).

In this case, the Veteran's claimed stressors are events that 
occurred during combat in Vietnam.  The Board notes that the 
Veteran has been awarded the Combat Action Ribbon for combat 
service in the Republic of Vietnam.  Therefore, further 
verification is not required for any reported stressor that 
is consistent with the circumstances of his service. 

The record reflects that when the Veteran was first examined 
by VA for this disability in July 2004, he was noted to have 
participated in combat operations and to have sustained some 
type of shrapnel wound to the right arm.  He did not receive 
a Purple Heart for this injury.  However, after mental status 
examination, the examiner characterized the examination as 
normal, and did not enter a diagnosis of PTSD.  

Since that time, the Veteran has been diagnosed with PTSD and 
has been undergoing treatment for this condition with at VA 
facilities.  Records received at the September 2008 hearing 
include the report of a December 2007 VA examination.  The 
Veteran reported to the examiner participating in firefights 
and finding dead bodies in the jungle.  His bunker sustained 
direct hits on multiple occasions and he lost friends who 
stepped on booby traps.  Following the mental status 
examination, the diagnoses included PTSD and a major 
depressive disorder.  The examiner stated that the 
precipitating factor was combat trauma.  

The Board finds that the evidence supports entitlement to 
service connection for PTSD.  The Veteran participated in 
combat in Vietnam, and his reported stressors are related to 
his combat experiences.  Although the initial VA examination 
did not reach a diagnosis of PTSD, more recent examinations 
have concluded that this is the proper diagnosis, and the 
Veteran has been receiving ongoing treatment for this 
disability.  The December 2007 VA examiner found that the 
precipitating factor for his PTSD was combat trauma.  As 
there is now a diagnosis of PTSD, credible evidence that the 
Veteran's claimed stressors occurred, and a link between the 
claimed stressors and the diagnosis of PTSD, the criteria for 
service connection for PTSD have been met.  38 C.F.R. 
§ 3.304(f)

	(CONTINUED ON NEXT PAGE)





ORDER

An initial disability rating in excess of 20 percent for 
diabetes mellitus, type II, is denied.

An initial compensable evaluation for hypertension is denied.

An initial 20 percent evaluation for erectile dysfunction is 
granted, subject to the laws and regulations pertaining to 
the award of benefits. 

An initial compensable evaluation for peripheral vascular 
disease of the left lower extremity is denied. 

The reduction of the disability rating for peripheral 
vascular disease of the right lower extremity effective 
October 1, 2007, was proper, and restoration of a 20 percent 
rating is not warranted.

Entitlement to service connection for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


